         Case 1:19-cr-00366-LGS Document 225 Filed 06/18/21 Page 1 of 3
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      June 18, 2021
BY ECF
The Honorable Lorna G. Schofield
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

       Re:     United States v. Stephen M. Calk, S1 19 Cr. 366 (LGS)

Dear Judge Schofield:

        Pursuant to the Court’s order to raise any evidentiary issues at least two days in advance
of presenting the evidence in question at trial (See June 10, 2021 Tr. at 49), the Government
respectfully submits this briefing to (i) admit GXs 701, 702, 704, and 719; and (ii) preclude
evidence or argument regarding the post-hoc performance of the loans made to Paul Manafort.

       I.      GXs 701, 702, 704, and 719

        During the testimony of Blake Paulson, the Government intends to offer Government
Exhibits 701, 702, 704, and 719, which are publications that the Office of the Comptroller of the
Currency (“OCC”) sent to bank CEOs, including the defendant. Specifically, GX 702 is a portion
of the OCC publication on insider activities that was current at the time of the charged conduct;
GX 701 is the cover letter showing that the OCC distributed GX 702, using an emailed hyperlink,
to bank CEOs, among other groups; GX 704 is a portion of the OCC publication on commercial
real estate lending at the time of the charged conduct; and GX 719 is the cover letter showing that
the OCC similarly distributed GX 704 to people in the defendant’s position, among others. Each
of these exhibits were sent to the defendant before he engaged in the charged conduct and is
directly relevant to his knowledge and intent in committing the charged offenses. The defendant
has indicated that he objects to these exhibits under Federal Rules of Evidence 402 and 403. (See
Dkt. 184-1 at 10-11). 1

      These exhibits are relevant and more probative than unfairly prejudicial because they
demonstrate that the OCC informed the defendant of certain basic principles of banking, such as

1
        The defendant’s objections to these exhibits were noted in the parties’ May 6, 2021
submissions to the Court, but the Government did not request a ruling at that time because it was
uncertain whether it would offer them, and thus did not wish to seek a ruling that might be
unnecessary. (See Dkt. 184-1, at 1, 10-11). Consistent with the Court’s guidance, the Government
will brief the admissibility of any other exhibits in this category at least two business days before
offering them, absent unforeseen circumstances.
         Case 1:19-cr-00366-LGS Document 225 Filed 06/18/21 Page 2 of 3

                                                                                             Page 2


that officers and directors of banks—categories which include the defendant—must report any
conflict of interest in a loan to the board of directors and then abstain from decision-making about
the loan (GX 702), and that lending based on real estate collateral alone is not a sound banking
practice (GX 704). The Court has already ruled that Paulson may testify on these subjects, as
probative of the defendant’s intent. (See Dkt. 133 at 6-7 (Government proffer of Paulson’s
testimony); Jan. 26, 2021 Tr. 29-30 (overruling defense objections to Paulson’s testimony)). The
exhibits here are simply original OCC sources that reflect the principles the Court already found
relevant and probative.

        These publications are particularly useful to the jury because they were actually sent to the
defendant before he embarked on the charged conduct: In admitting Paulson’s testimony, the
Court accepted “the government’s argument that the regulations in question are not trivial and
therefore Mr. Calk should have or likely would have known about them.” (Id. at 30). That the
OCC actually sent publications to Calk containing the relevant regulations and standards makes
them particularly probative of Calk’s intent. See, e.g., United States v. Parse, 789 F.3d 83, 122
(2d Cir. 2015) (finding evidence of defendant’s intent sufficient based on, among other things,
defendant’s receipt of opinion letter explaining that conduct he later undertook was inconsistent
with IRS rules); United States v. Berry, 683 F.3d 1015, 1021-22 (9th Cir. 2012) (defendant
“indisputably was informed” of his legal obligations by mailings he received from Social Security
Administration); United States v. Sinclair, 74 F.3d 753 (7th Cir. 1996) (evidence of bank’s code
of conduct properly admitted in bank bribery case, as probative of defendant’s intent). Indeed,
even the defendant appears to concede that regulations and standards of which he was aware during
the charged conduct are relevant. (See Dkt. 167 at 7-8). These exhibits should therefore be
admitted consistent with the Court’s prior rulings.

       II.     Post Hoc Evidence of the Loans’ Performance

        The Government anticipates that the defense may argue that the Manafort loans may
ultimately be profitable for the Bank, or at least not cause the Bank significant losses, based on the
current value of the collateral properties, over which the Bank has regained control in early 2021
due to Manafort’s pardon in December 2020. The financial performance of the Manafort loans in
2021 has no bearing on what Calk believed when he issued the loans, nearly five years ago. The
Government therefore respectfully requests a ruling that such evidence may not be elicited from
any witness, and that the defense may not raise this issue in their opening or closing statements to
the jury. This Court previously accepted the defendant’s argument that OCC official Catherine
Aguirre could not testify about developments concerning the Manafort loans after they issued,
because those developments did not sufficiently bear on the defendant’s intent when issuing the
loans to outweigh the prejudicial effect of the testimony. (See Dkt. 123 at 32-33 (defense argument
that Aguirre could not testify on this subject); Jan. 26, 2021 Tr. 28-29) (precluding Aguirre
entirely)). The same reasoning applies to any other evidence about the loans’ post-closing
performance.

       Indeed, evidence concerning the loans’ current performance is less relevant and more
prejudicial than the proffered Aguirre testimony that the Court already excluded. The Court
excluded testimony regarding an analysis, made only several months after the loans were extended,
that concluded the loans were substandard at origination. (Dkt. 133 at 32). The loans’ later
         Case 1:19-cr-00366-LGS Document 225 Filed 06/18/21 Page 3 of 3

                                                                                           Page 3


performance, years after the loans were extended, is even more attenuated than Aguirre’s analysis.
Moreover, the Manafort loans have had a particularly convoluted history, including Manafort’s
non-payment (a development that resulted directly from his arrest, but which may well have
occurred anyway given his lack of income when the loans first issued); the seizure of the collateral
by the Government when Manafort was indicted, which led the Bank to write off the loans; and
then the return of the collateral to the Bank upon Manafort’s pardon years later—allowing the
Bank a reasonable chance to profit, or at least avoid loss, given the current real estate market.
Because Calk could not possibly have foreseen that unpredictable chain of events when he issued
the loans, the post hoc performance of the loans has no bearing on Calk’s intent at the time he
issued the loans.

        Eliciting evidence about the loan’s performance would thus run afoul not only of the
relevance arguments Calk advanced in his motions in limine, but also Rule 403’s prohibition on
wasting time and confusing the issues. Finally, to the extent evidence of the post hoc performance
of the loans is sought for the purpose of arguing that there was no financial loss to the Bank (even
though it is unclear whether that will be the case), such argument should be precluded because it
plainly sounds in nullification and is more prejudicial than probative. See Fed. R. Evid. 403;
United States v. McElroy, 910 F.2d 1016, 1025 (2d Cir. 1990) (in bank bribery case, evidence that
loans were repaid after the crime was discovered excluded as not relevant to defendant’s intent). 2

                                              Respectfully submitted,

                                              AUDREY STRAUSS
                                              United States Attorney

                                          by: s/
                                              Paul M. Monteleoni
                                              Hagan Scotten
                                              Alexandra N. Rothman
                                              Assistant United States Attorneys
                                              (212) 637-2219/2410/2580




2
        Even when defending Aguirre’s testimony as to her July 2017 analysis, the Government
did not seek to introduce evidence of any of this significantly more remote chain of events, which
began in November 2017 and continues to this day. (See Dkt. 133 at 35 n.24). Indeed, the
performance of the loans from November 2017 up until early 2021 was highly unfavorable, a fact
that the Government does not propose to elicit.
